DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 112(a).
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 04/25/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and have been found to be persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of art of record Jaber and newly found prior art references. 
To the extent that cited art of record McConnell is used as part of the rejections, Examiner respectfully disagrees the McConnell et al. does not teach certain argues features. In response to Applicant’s argument that McConnell et al. fails to teach “a group identifier” in the limitation of claim 1 “the recommendation request comprising a device location and a group identifier for an organization group within an enterprise that is associated with at least one of the client device or a user of the client device”, Examiner respectfully disagrees. Having applied the broadest reasonable interpretation to “a group identifier”, an identifier is interpreted as a formal name used to refer to a user/group (as defined in The Free On-Line Dictionary of Computing). Therefore, a “group identifier” is interpreted as a formal name of a group. The cited portion of McConnell et al. suggests receiving a “business name” with the request (¶ [0020] and ¶ [0033]). A business reads on a group. Therefore, McConnell et al. does teach the limitation.
Examiner also notes that the amendments introduce new issues and have resulted in a new ground of rejection under 112(a), as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specific limitations lacking support in the specification, present in independent claims 1, 8, and 15, are “receive an indication of a new location of the client device that is different from the device location; identify a file stored in a database based on the new device location and the group identifier, wherein the file is related the client device reaching the new device location.” Examiner could not locate discussion of this subject matter in the specification, and Applicant has not addressed in their remarks where such support can be found.
Claims 2-7, 9-14, and 16-20  are dependent from claims 1, 8, and 15, respectively. Therefore, they inherit the defects of their respective parent claims and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2013/0018982), Tootill (US 8,732,200), Jaber (US 2018/0189404), and Jenkins et al. (US 9,569,549).

Regarding claim 1, McConnell et al., in the analogous field of document management, teaches A system for recommending files, the system comprising: at least one computing device; and at least one application executable in the at least one computing device (Systems and methods are provided for providing and presenting recommended information from a CRM system, ¶ [0020]), wherein the at least one application, when executed, causes the at least one computing device to: 
receive a recommendation request from a client device among a population of client devices [] (CRM recommendation service receives a request for recommended information from a requesting user system of the user, ¶ [0020]; user systems 612, FIG. 6, ¶ [0096], and [0104]), the recommendation request comprising a device location and a group identifier for an organization group within an enterprise that is associated with at least one of the client device or a user of the client device; [] the organization group within an enterprise (the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]); 
identify a file stored in a database based on the [] device location and the group identifier; generate a file recommendation list comprising the file (when the message including the request for recommended information is received, a plurality of accessible records related to the real-time user-specific information is identified, ¶ [0035]); and 
distribute the file recommendation list to the client device (a response message including information identifying the at least one recommended record 318 is transmitted to the requesting user system 400 associated with the user, ¶ [0060]).

However, McConnell et al. does not teach that the client devices are enrolled in a management service as managed devices nor the group identifier comprising a numerical identifier corresponding to the group.
Tootill, in the analogous field of device management, teaches [client devices] enrolled in a management service as managed devices (Management service provider (MSP) 102 and tenants 112a-c, FIG. 1 and Col. 2 lines 15-30); the group identifier comprising a numerical identifier corresponding to the [group] (see in FIG. 2B element 240 numerical identifiers 1-5 corresponding to various tenant groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. with that of Tootill and to use a management service provider in order to manage or control one or more datacenters and provide network-based services and/or applications to one or more customers, such as tenants 112 (Tootill col. 2 lines 15-30). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. with that of Tootill and to employ numerical group identifiers in order to restrict access to database objects on a group-level.

However, the combination of McConnell et al. and Tootill does not teach receive an indication of a new location of the client device that is different from the device location, and identify a file stored in a database based on the new device location, wherein the file is related the client device reaching the new device location, and the file is identified based upon a population of users in the organization group that have also requested the file in the new location.
Jaber, in the analogous field of document recommendation, teaches receive an indication of a new location of the client device that is different from the device location (Jaber: , in response to the user 106 moving to a new location, the program module 111 sends positioning data 142 to the server program module 105, ¶ [0025]), and identify a file stored in a database based on the new device location, wherein the file is related the client device reaching the new device location (Jaber: the server program module 105 identifies the documents that are relevant for the location of user, ¶ [0026]; When the user 106 moves from location 1 to location 2, the server program module 105 generates and sends the document recommendation 152B to computing device 101, ¶ [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. and Tootill with that of Jaber and to base the file recommendation off a new location indication, in order to provide data that is currently relevant to the user (Jaber ¶[0026]).

However, the combination of McConnell et al., Tootill, and Jaber does not teach the file is identified based upon a population of users in [] organization group that have also requested the file in the new location.
Jenkins, in the analogous field of content recommendation, teaches and the file is identified based upon a population of users in [] organization group that have also requested the file in the new location (Jenkins: Content items may also be filtered based on access histories of similar users  (such as common profession). The access history of similar users 514 may further consider the location at which a content item was accessed by the other users that are identified as similar to the user receiving a recommendation, Col. 8 lines 26-57 and claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al., Tootill, and Jaber with that of Jenkins et al. and to base file recommendation on the access history of other users at the same location in order to improve content recommendation by use of insights regarding access metrics (Jenkins, Col. 2 lines 15-25).

Regarding claim 5, the combination further teaches the at least one application further causes the at least one computing device to at least push the file recommendation list to the client device (a response message including information identifying the at least one recommended record 318 is transmitted to the requesting user system 400 associated with the user, ¶ [0060]).

Claims 8 and 12 amount to a method that executed by the system of claims 1 and 5, respectively.  Accordingly, claims 8 and 12 are rejected for substantially the same reasons as presented above for claims 1 and 5. 

Claims 15 and 19 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the system of claims 1 and 5, respectively.  Accordingly, claims 15 and 19 are rejected for substantially the same reasons as presented above for claims 1 and 5 and based on the references’ disclosure of the necessary supporting hardware and software (McConnell at al.: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein, non-volatile memory medium [0103]). 

Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2013/0018982), Tootill (US 8,732,200), Jaber (US 2018/0189404), Jenkins et al. (US 9,569,549), and Serlie (US 2016/0292363).

Regarding claim 2, the combination of McConnell et al., Tootill, Jaber, and Jenkins et al. teaches the system of claim 1, as described prior. 
However, the combination does not teach the at least one application further causes the at least one computing device to at least: receive a file request from the client device, the file request comprising a file identifier corresponding to the file; and distribute the file to the client device.
Serlie, in the analogous field of document management, teaches the at least one application further causes the at least one computing device to at least: receive a file request from the client device, the file request comprising a file identifier corresponding to the file; and distribute the file to the client device (the user can select the file he requests. For example, document requesting unit 150 may show a list of document names or a document tree, say organized by topic, from which a document may be selected, ¶ [0070]; make the selected document electronically available to the user, ¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al., Tootill, Jaber, and Jenkins et al. with that of Serlie and to enable the system to receive requests for files with file identifiers. By doing so, the system is able to assist a user in retrieving a specific requested document (Serlie, ¶ [0001]).

Regarding claim 3, the combination further teaches wherein the file comprises a first file, and when executed, the at least one application further causes the at least one computing device to at least: determine that the file identifier included in the file request differs from a file identifier of the file included in the file recommendation list, the file comprising a first file; identify a second file associated with the file identifier of the file request; and wherein the file distributed to the client device comprises the second file (Serlie: documents are suggested to the user, if it turns out that another document is needed, the system will learn through tagging, ¶ [0012]; the tagging process begins with the database unit retrieving a document selected by the user, ¶ [0009]).

Regarding claim 4, the combination further teaches the at least one application further causes the at least one computing device to at least: receive feedback data from the client device in an instance in which the file identifier included in the file request differs from the file identifier of the first file; and update file data associated with at least one of the first file or the second file based at least in part on the feedback data, [] and the group identifier (Serlie: documents are suggested, if it turns out that another document is needed, the system will learn through tagging, ¶ [0012]; the tagging unit is configured to tag the selected document with the first context, ¶ [0009];  The system may be improved by recording if a suggested document was not actually selected and removing tags from such a document, ¶ [0119]; the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083])
the device location in data associated with the file selected by the user (Jaber: associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10).

Regarding claim 6, the combination further teaches wherein the client device comprises a first client device, and, when executed, the at least one application further causes the at least one computing device to at least: receive a file request from a second client device  (McConnell et al.: FIG. 2 illustrates a plurality of user system computer nodes 202) enrolled in the management service, the file request (McConnell et al.: CRM recommendation service receives a request for recommended information from a requesting user system of the user, ¶ [0020]) comprising a file identifier (Serlie: the user can select the file he requests. For example, document requesting unit 150 may show a list of document names or a document tree, say organized by topic, from which a document may be selected, ¶ [0070]), the device location, and the group identifier (McConnell et al.: the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]); and associate the file with the device location (Jaber: associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10) and the group identifier (Serlie: the tagging unit is configured to tag the selected document with the first context, ¶ [0009];  the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083]).
	
Regarding claim 7, the combination further teaches wherein the file is one of a plurality of files included in the recommendation file list (McConnell et al.: when the message including the request for recommended information is received, a plurality of accessible records related to the real-time user-specific information is identified, ¶ [0035]), each file being associated with the device location (Jaber: associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10) and the group identifier (Serlie: the tagging unit is configured to tag the selected document with the first context, ¶ [0009]; the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083]) according to at least one prior file request (Serlie: The tagging unit is configured to tag the selected document with the first context to enable a document suggestion unit to suggest the selected document during a second clinical task on patient data of a second patient by a second user. By tagging documents that were actually retrieved or selected by a user when working on a clinical task for a patient, the system learns which documents were actually relevant in a given clinical context, ¶ [0009] – [0010]; ) including the device location and the group identifier (McConnell et al.: the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]) 

Claims 9-11, 13, and 14 amount to a method that executed by the system of claims 2-4, 6, and 7, respectively.  Accordingly, claims 9-11, 13, and 14 are rejected for substantially the same reasons as presented above for claims 2-4, 6, and 7. 

Claims 16-18, and 20 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the system of claims 2-4 and 6 respectively.  Accordingly, claims 16-18 and 20 are rejected for substantially the same reasons as presented above for claims 2-4 and 6 and based on the references’ disclosure of the necessary supporting hardware and software (McConnell at al.: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein, non-volatile memory medium [0103]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        06/01/2022

/William B Partridge/Primary Examiner, Art Unit 2183